Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 12/11/2020. Claims 1-7, 9, 11-18, 20, and 21 are pending. Claims 8, 10, and 19 were canceled. Claims 1, 3, 9, 11, 18, 20, and 21 were amended. 
The previous objection to claim 3 is withdrawn in view of the amendments.
The previous objection to the specification is withdrawn in view of amendments.
Previous rejection to claim 21 under 35 USC 112(a) and 35 USC 112(b) is withdrawn in view of support provided in paras. [0080] and [0081].
Previous rejection to claim 20 under 35 USC 112(b) is withdrawn in view of amendments to the claims. 

Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive.
While the applicant incorporated subject matter from claims 8 and 10 into claim 1, the examiner emphasizes that the incorporation is not verbatim. For example, claim 1 currently recites “the matching network further configured to select a predetermined resonant mode from a plurality of modes as a function of an adjustment via the control connection.” (Emphasis added by the examiner.) The examiner acknowledges that the previously filed claims failed to recite “a plurality of modes” as recited in the amended claims. 
The applicant argues “Vester teaches a static tuning to a single case that the reflection is zero for the two resonance frequencies of the coupled system. Vester does not provide a selection of 
The examiner maintains that the prior art of reference teaches a matching network 5 which is configured in an equivalent manner as the matching network 55 as demonstrated in Fig. 2 of the pending application. Furthermore, para. [0029] of the Vester states, “Compared with the matching circuits of the prior art, in the present case, for stronger coupling of the coil element 2 to the amplifier 4, the capacitance Cs is increased, and or the capacitance Cp is reduced.” Therefore, the examiner maintains that the prior art of record teaches an equivalent circuit to that as claimed, with components which can be increased and decreased such that the circuit of Figs. 1 and 4 of Vester would reasonably be configured to provide the limitations as claimed. 
Furthermore, the applicant provides no specific recitation of what specifically constitutes a “plurality of modes”. In view of broadest reasonable interpretation, one of ordinary skill in the art could reasonably any changes of Cs or Cp would constitute a change from one mode to another mode. In the opinion of the examiner, any tunable or adjustable matching circuits would reasonably be “configured to select a predetermined resonant mode from a plurality of modes as a function of an adjustment via the control connection” as recited in the claim. 
Further, Leussler US 2003/0122546 was relied on for the previous rejection and also teaches the use of decoupling and tuning capacitors for decoupling and tuning of antennas. See for example paras. [0067]- [0068] which teaches adjusting tuning and decoupling capacitors to change the resonance frequency and to change the field strength variation.
Furthermore, as best understood by the examiner, the matching network as recited in the claims is provided to tune and match the resonance frequency of the coil. Such matching circuits are routinely implemented in the art and the claimed subject matter would alternatively been rejected as obvious in view of known matching networks. See for example:  Para. [0100] of Fukushima et al US 2016/0291191 teaches “In one or more embodiments, the coil may be tuned by combining the coil with 
Therefore, the examiner maintains tunable matching networks are well-known in the art and are configured to provide the functional limitations as claimed. Furthermore, the matching network fails to provide any new or unexpected results. Therefore the claims stand rejected as outlined in the rejection below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 6, and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vester (2013/0271143) in view of Rearick et al. US 2016/0069970 (Rearick).

Regarding claim 1, Vester teaches a local coil matrix for a magnetic resonance tomography (magnetic resonance coil arrangement of Fig. 1), wherein the local coil matrix comprising: 
comprises a first coil winding (one of coils 2; see Fig. 1); 
a second coil winding (the other coil 2; see Fig. 1); 
(since “low noise” is a relative term, either of pre-amplifiers 4 could reasonably be interpreted as a “low-noise first preamplifier”; see Fig. 1);  and 
a second preamplifier (the other pre-amplifier 4); and 
wherein the local coil matrix comprises a matching network configured to be adjusted via a control connection and includes a signal connection to the first coil winding, to the second coil winding, or to the first coil winding and the second coil winding (matching network 5 is adjusted via controlling at least two coil elements via an amplifiers, and power/noise matching a matching circuit by adjusting values of components of the matching network; see para. [0015], [0029]), wherein the matching network further configured to select a predetermined resonant mode from a plurality of modes as a function of an adjustment via the control connection (the matching network favors a resonant mode wherein the fH, fL lie at a real part of the reflection factor of zero but may be adjusted wherein Cs and Cp are adjustable and adjusting would result in a change from a predetermined resonant mode to any of a plurality of modes based on the values of Cs and Cp wherein the means for adjusting the capacitors Cs and Cp would reasonably be interpreted as a control connection; see para. [0026], [0029])
wherein the first preamplifier is electrically connected to the first coil winding, the second preamplifier is electrically connected to the second coil winding (pre-amplifiers are electrically connected to respective coil windings; see Fig. 1), 
wherein the first coil winding comprises broadband matching to the first preamplifier  connected thereto in a first frequency range at a Larmor frequency (matching circuits 5 are dimensioned with regard to wideband matching; see paras. [0007], [0011], [0012], [0014], [0015], [0023], [0024], and [0029]).
Vester fails to explicitly teach a magnetic resonance tomography device including a low static magnetic field.
(low-field MRI systems are facilitated for measurements; see para. [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of a magnetic resonance tomography device including a low static magnetic field as taught in Rearick into Vester in order to gain the advantage of low-field MRI systems which provide a relatively low cost and high availability to high-field MRI systems.

Regarding claim 2, Vester further teaches wherein the first coil winding is arranged adjacent to the second coil winding, and the first coil winding and the second coil winding respectively form a first resonant circuit and a second resonant circuit, and a system comprising of the first coil winding  and the second coil winding includes a first resonant frequency and a second resonant frequency, wherein the first resonant frequency and the second resonant frequency are different and lie in the first frequency range of the broadband matching (the first and second coils are arranged adjacent to each other and form coupled resonant circuits, wherein the two coil elements couple to form two fundamental coupling modes at fH and fL; see para. [0024]).

Regarding claim 5, Vester further teaches wherein the local coil matrix comprises a matching network that includes a signal connection to the first coil winding and to the first preamplifier, wherein the impedance of the system comprising the matching network and the first coil winding is smaller than an input impedance of the first preamplifier (matching circuit 5 is provided such that the impedance matching of the coil 2 and matching circuit 5 is optimized to the pre-amplifier for broadband matching, and it would be obvious to one of ordinary to one of ordinary skill in the art to determine a matching impedance that is smaller than an input impedance of the preamplifier via routine optimization without providing any new or unexpected results; see para. [0008] and [0026]-[0029]; see Figs. 1-4).

Regarding claim 6, Vester further teaches wherein the matching network is configured such that an increase in the noise in the signal produced by a noise current of the first preamplifier across the impedance of the system comprising the matching network and the first coil winding in the event of detuning of the first coil winding, is smaller than a predetermined limit value (coupling of the coil elements 2 has a negative effect on the noise from pre-amplifiers 4 and the matching circuits 5 are dimensioned so that the noise matching is carrier out, and it would be obvious to one of ordinary skill in the art to optimize the noise matching such that the noise is at an acceptable level; see paras. [0023] and [0024]).

Regarding claim 9, Vester further teaches wherein the matching network is further configured to change the first resonant frequency of the first coil winding, the broadband matching of the first preamplifier, or the first coil winding and the broadband matching of the first amplifier (changing the matching network 5 changes the broadband matching of the preamplifier; see paras. [0022]-[0029]; see Figs. 2-4).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vester (2013/0271143) in view of Rearick et al. US 2016/0069970 (Rearick), and in further view of Fukushim et al. US 2016/0291191 (Fukushima).

Regarding claim 3, the combination of Vester and Rearick fails to teach wherein the first coil winding includes a plurality of turns.
Fukushima teaches wherein the first coil winding includes a plurality of turns (the coil is formed as a single loop or a plurality of loops; see para. [0080]).
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vester (2013/0271143) in view of Rearick et al. US 2016/0069970 (Rearick), and in further view of Chu et al. US 2011/0074415 (Chu).

Regarding claim 4, the combination of Vester and Rearick fails to teach wherein the first coil winding includes a direct signal connection without matching network to the first preamplifier.
Chu teaches wherein the first coil winding includes a direct signal connection without matching network to the first preamplifier (the coil 120 is coupled directly to the pre-amplifier 128; see para. [0033] - [0045]; see Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the first coil winding includes a direct signal connection without matching network to the first preamplifier as taught in Fukushima into Vester and Rearick in order to gain the advantage of a coil connected directly to a pre-amplifier comprises a high-input impedance FET which has a low source reflection coefficient and a low noise resistance.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vester (2013/0271143) in view of Rearick et al. US 2016/0069970 (Rearick), and in further view of Doty et al. “Radio Frequency Coil Technology for Small-animal MRI”, NMR in Biomedicine, Wiley, London, GB, Bd. 20, 24. April 2007 (2007-04-24) (cited in the IDS filed 7/9/2019).

Regarding claim 7, the combination of Vester and Rearick fails to teach wherein the preamplifier comprises an E-PHEMT transistor.
Doty teaches wherein the preamplifier comprises an E-PHEMT transistor (the pre-amplifier comprises an E-PHEMT; see pg. 321; see Fig. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the preamplifier comprises an E-PHEMT transistor as taught in Doty into Vester and Rearick in order to gain the advantage of an amplifier comprising a lowest noise figure, low intermodulation and saturated output power.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vester (2013/0271143) in view of Rearick et al. US 2016/0069970 (Rearick), and in further view of Leussler US 2003/0122546 (Leussler).

Regarding claim 11, Vester further teaches wherein the first coil winding and the second coil winding include a common coil-conductor segment and a decoupling element (decoupling capacitors between coil elements is known; see para. [0005]).
Vester fails to teach wherein the matching network is further configured to favor in the signals from the first coil winding and from the second coil winding, a resonant mode in which a current through the decoupling element is reduced.
Leussler teaches wherein the matching network is configured to favor in the signals from the first coil winding and from the second coil winding, a resonant mode in which a current through the decoupling element is reduced (as best understood by the examiner the claim amounts to a circuit with matching circuitry and decoupling capacitors wherein tuning of the matching circuitry alters a current through the decoupling capacitor to change a penetration depth, and such systems are known in the art as demonstrated in para. [0075] and Fig. 12 of Leussler, wherein the tuning capacitors CK, and tuning capacitors CT are selectably controlled using a control device; see abstract; see paras. [0066] - [0075]; see Figs. 10-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the matching network is configured to favor in the signals from the first coil winding and from the second coil winding, a resonant mode in which a current through the decoupling element is reduced as taught in Leussler into Vester and Rearick in order to gain the advantage of selectably decoupling coils to achieve an optimum signal-to-noise ratio in a desired location of an examination zone.

Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vester (2013/0271143) in view of Rearick et al. US 2016/0069970 (Rearick), and in further view of Demir et al. US 2016/0033592 (Demir).

Regarding claims 12 and 17, the combination of Vester and Rearick fails to claim wherein the first coil winding comprises a first conducting segment and a second conducting segment that are electrically isolated from one another, wherein the first conducting segment and the second conducting segment include respective regions, that overlap one another and are isolated from one another by a dielectric; and wherein the first coil winding comprises a dielectric including two opposite surfaces, on each of which is arranged in an opposing manner a conductor material of the first coil winding, wherein each conductor material on the two opposite surfaces is connected to the other in an electrically conductive manner by a via through the dielectric.
Demir teaches wherein the first coil winding comprises a first conducting segment and a second conducting segment that are electrically isolated from one another, wherein the first conducting (a helical ring 310 is formed with two conducting segments formed on opposite sides of dielectric layer 320 wherein the segments on opposite sides are connected by a via; see Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the first coil winding comprises a first conducting segment and a second conducting segment that are electrically isolated from one another, wherein the first conducting segment and the second conducting segment include respective regions, that overlap one another and are isolated from one another by a dielectric as taught in Demir into Vester and Rearick in order to gain the advantage of a coil with high Q-factors and capacitances which are sufficiently large to result in resonance frequencies that are sufficiently low for medical MRI applications.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vester (2013/0271143) in view of Rearick et al. US 2016/0069970 (Rearick), and in further view of Eberler et al. US 2015/0054506 (Eberler).

Regarding claim 13, Vester further teaches wherein the local coil matrix comprises a signal line for connecting to a magnetic resonance tomography device (the coils are used for magnetic resonance and would inherently require a signal line for connecting to a magnetic resonance tomography device; [0003]).
Vester fails to teach wherein the signal line comprises an ohmic sheath current filter.
(the antenna feeds comprise sheath current filters; see para. [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the signal line comprises an ohmic sheath current filter as taught in Eberler into Vester and Rearick in order to gain the advantage of preventing the electric cables of the antenna feeds themselves from acting like an antenna which would disrupt the actual antenna operations and reduce the image quality.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vester (2013/0271143) in view of Rearick et al. US 2016/0069970 (Rearick), and in further view of Driemel et al. US 2011/0037470 (Driemel).

Regarding claim 14, Vester further teaches wherein the local coil matrix comprises a signal line for connecting to a magnetic resonance tomography device (the coils are used for magnetic resonance and would inherently require a signal line for connecting to a magnetic resonance tomography device; [0003]).
Vester fails to teach wherein the signal line comprises a symmetrical twin-conductor lead.
Biber teaches wherein the signal line comprises a symmetrical twin-conductor lead (the RF line is embodied as a symmetric line; see para. [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the signal line comprises a symmetrical twin-conductor lead as taught in Biber into Vester and Rearick in order to gain the advantage of a particularly low-interference signal transmission.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vester (2013/0271143) in view of Rearick et al. US 2016/0069970 (Rearick), and in further view of Driemel et al. US 2011/0037470 (Driemel).

Regarding claim 15, Vester further teaches wherein the local coil matrix comprises a signal line  for connecting to a magnetic resonance tomography device (the coils are used for magnetic resonance and would inherently require a signal line for connecting to a magnetic resonance tomography device; [0003]). 
Driemel teaches wherein the signal line comprises a plug-in connector including a plurality of signal contacts, wherein a plurality of ground contacts surround each of the plurality of signal contacts (MRT signals are transmitted with a signal line using an electrical plug connection comprising multiple individual contacts; see para. [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the signal line comprises a plug-in connector including a plurality of signal contacts, wherein a plurality of ground contacts surround each of the plurality of signal contacts as taught in Driemel into Vester and Rearick in order to gain the advantage of a connector which connects multiple conductors from multiple coils for MRT using a single plug.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vester (2013/0271143) in view of Rearick et al. US 2016/0069970 (Rearick), and in further view of Withers et al. US 5,276,398 (Withers).

Regarding claim 16, the combination of Vester and Rearick fails to teach wherein the first coil winding comprises a superconductor.
Withers teaches wherein the first coil winding comprises a superconductor (the magnetic resonance coils is formed using a superconducting coil; see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the first coil winding comprises a superconductor as taught in Withers into Vester and Rearick in order to gain the advantage of a connector which connects multiple conductors from multiple coils for MRT using a single plug.

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vester (2013/0271143) in view of Leussler US 2003/0122546 (Leussler).

Regarding claim 18, Vester teaches a magnetic resonance tomography device (magnetic resonance coil arrangement of Fig. 1 for a magnetic resonance device; see para. [0003]) comprising: 
a local coil matrix (coil matrix of Fig. 1) comprising: 
a first coil winding (coil 2; see Fig. 1);  
a second coil winding (coil 2, see Fig. 1); 
a low-noise first preamplifier (since “low noise” is a relative term, either of pre-amplifiers 4 could reasonably be interpreted as a “low-noise first preamplifier”; see Fig. 1); and 
a second preamplifier (pre-amplifier 4; see Fig. 1); 
wherein the first preamplifier is electrically connected to the first coil winding, the second preamplifier is electrically connected to the second coil winding (pre-amplifiers 4 are connected to respective coils 2; see Fig. 1); 
(matching circuits 5 are dimensioned with regard to wideband matching; see paras. [0007], [0011], [0012], [0014], [0015], [0023], [0024], and [0029]). 
Vester fails to teach wherein the magnetic resonance tomography device further comprises a controller configured to adjust the matching network using a control connection to favor a predetermined resonant mode in signals from the first coil winding and from the second coil winding (decoupling capacitors CK and tuning capacitors CT are actively controlled to enhance image quality and change a penetration depth wherein the current through CK would be changed based on tuning of CT; see abstract wherein the component responsible for controlling would be equivalent to the controller; see paras. [0066] - [0075]; see Figs. 10-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the magnetic resonance tomography device further comprises a controller configured to adjust the matching network using a control connection to favor a predetermined resonant mode in signals from the first coil winding and from the second coil winding as taught in Leussler into Vester in order to gain the advantage of selectably decoupling coils to achieve an optimum signal-to-noise ratio in a desired location of an examination zone.

Regarding claim 20, Vester fails to teach wherein the controller is further configured to implement a resonant mode in which a current through a decoupling element is reduced.
Leussler teaches (decoupling capacitors CK and tuning capacitors CT are actively controlled to enhance image quality and change a penetration depth wherein the current through CK would be changed based on tuning of CT; see abstract; see paras. [0066] - [0075]; see Figs. 10-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the magnetic resonance tomography device .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vester (2013/0271143) in view of Leussler US 2003/0122546 (Leussler), and in further view of Harrison et al. US 4,333,053 (Harrison).

Regarding claim 21, the combination of Vester fails to teach wherein the magnetic resonance tomography device comprises a magnetic field camera including having an yttrium iron garnet sample.
Harrison teaches wherein the magnetic resonance tomography device comprises a magnetic field camera including having an yttrium iron garnet sample, the magnetic field camera configured to calibrate and homogenize magnetic fields of the local coil matrix (field measurement and error signal circuits use probes comprising convention YIG tuned oscillator field measuring probes wherein it would be obvious to one of ordinary skill in the art to calibrate and homogenize the magnetic fields using a YIG probe; see Fig. 1; see col. 3, line 48- col. 4, line 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the magnetic resonance tomography device comprises a magnetic field camera including having an yttrium iron garnet sample as taught in Harrison into Vester in order to gain the advantage of determining a spatial resolution of the field based on oscillations of the YIG probes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/STEVEN L YENINAS/Examiner, Art Unit 2868